Exhibit 10.1

 

SECOND AMENDMENT (this “Amendment”), dated as of June 2, 2017, to the THIRD
AMENDED AND RESTATED LIMITED LIABILITY COMPANY AGREEMENT OF VIRTU FINANCIAL LLC,
a Delaware limited liability company (the “Company”), dated as of April 15,
2015, as amended (the “LLC Agreement”), by and among the Company, Virtu
Financial, Inc., a Delaware corporation (the “Managing Member”), and the other
Persons listed on the signature pages thereto. Capitalized or other terms used
and not defined herein shall have the meanings ascribed to them in the LLC
Agreement.

 

WHEREAS, pursuant to Section 12.10 of the LLC Agreement, subject to certain
exceptions, the LLC Agreement can be amended at any time and from time to time
by the Managing Member;

 

WHEREAS, pursuant to Section 12.10 of the LLC Agreement, no amendment to the LLC
Agreement may adversely modify in any material respect the Units (or the rights,
preferences or privileges of the Units) then held by any Members in any
materially disproportionate manner to those then held by any other Members
without the prior written consent of a majority in interest of such
disproportionately affected Member or Members (the “Required Interests”);

 

WHEREAS, the amendment to Section 5.03(c) of the LLC Agreement described in this
Amendment could be interpreted as adversely modifying the Units held by Members
other than the Managing Member in a materially disproportionate manner to those
held by the Managing Member; and

 

WHEREAS, TJMT Holdings LLC is the holder of the Required Interests.

 

NOW, THEREFORE, the LLC Agreement is hereby amended as follows:

 

1.              Amendments to Section 5.03(c):  Section 5.03(c) is hereby
replaced in its entirety with the following provision:

 

(c)          Pubco Distributions.  Notwithstanding the provisions of
Section 5.03(b), the Managing Member, in its sole discretion, may authorize that
(i) cash be paid to Pubco (which payment shall be made without pro rata
distributions to the other Members) in exchange for the redemption, repurchase
or other acquisition of Units held by Pubco to the extent that such cash payment
is used to redeem, repurchase or otherwise acquire an equal number of shares of
Class A Common Stock or Class B Common Stock in accordance with Section 4.02(b),
and (ii) to the extent that the Managing Member determines that expenses or
other obligations of Pubco are related to its role as the Managing Member or the
business and affairs of Pubco that are conducted through the Company or any of
the Company’s direct or indirect Subsidiaries, cash (and, for the avoidance of
doubt, only cash) distributions may be made to Pubco (which distributions shall
be made without pro rata distributions to the

 

1

--------------------------------------------------------------------------------


 

other Members) in amounts required for Pubco to pay (w) operating,
administrative and other similar costs incurred by Pubco, including payments in
respect of Indebtedness and preferred stock, to the extent the proceeds are used
or will be used by Pubco to pay expenses or other obligations described in this
clause (ii) (in either case only to the extent economically equivalent
Indebtedness or Equity Securities of the Company were not issued to Pubco),
payments representing interest with respect to payments not made when due under
the terms of the Tax Receivable Agreements and payments pursuant to any legal,
tax, accounting and other professional fees and expenses, (x) any judgments,
settlements, penalties, fines or other costs and expenses in respect of any
claims against, or any litigation or proceedings involving, Pubco, (y) fees and
expenses related to an offering of securities, the issuance or incurrence of
indebtedness or an acquisition transaction by Pubco or any direct or indirect
subsidiary thereof (whether or not successful) (including any (I) underwriters
discounts or commissions, (II) commitment, arrangement, syndicate, facility,
upfront, closing, ticking, escrow, agency, breakage or similar fees, and
(III) interest and dividend expense related to escrowed securities or
indebtedness that will be assumed by the Company or any of its subsidiaries upon
the occurrence of specified events (prior to the assumption of such securities
or Indebtedness) (“Escrow Debt”) and any premium required to redeem any such
Escrow Debt upon a mandatory redemption or repurchase event) and (z) other fees
and expenses in connection with the maintenance of the existence of Pubco
(including any costs or expenses associated with being a public company listed
on a national securities exchange). For the avoidance of doubt, distributions
made under this Section 5.03(c) may not be used to pay or facilitate dividends
or distributions on the Pubco Common Stock and must be used solely for one of
the express purposes set forth under clause (i) or (ii) of the immediately
preceding sentence.

 

Except as explicitly set forth in this Amendment, the LLC Agreement is and shall
be unmodified and remain in full force and effect, and nothing contained in this
Amendment shall constitute or be deemed a waiver of any of the rights or
obligations of any of the parties thereto. This Amendment shall become effective
when executed by each of the signatories hereto and may be executed in one or
more counterparts and each such counterpart hereof shall be deemed to be an
original instrument but all such counterparts together shall constitute but one
agreement. This Amendment shall be governed by, and construed in accordance
with, the laws of the State of Delaware, without regard to any conflict of laws
rule or principle thereof.

 

[signature page follows]

 

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, the parties hereto have caused this Amendment to be duly
executed as of the day and year first written above.

 

 

VIRTU FINANCIAL INC.

 

 

 

By:

/s/Douglas A. Cifu

 

 

Name: Douglas A. Cifu

 

 

Title:Chief Executive Officer

 

 

 

 

 

 

 

VIRTU FINANCIAL LLC

 

 

 

 

 

 

 

By:

/s/Douglas A. Cifu

 

 

Name: Douglas A. Cifu

 

 

Title:Chief Executive Officer

 

 

 

 

 

 

 

TJMT HOLDINGS LLC

 

 

 

 

 

 

 

By:

/s/Michael Viola

 

 

Name: Michael Viola

 

 

Title:Managing Member

 

--------------------------------------------------------------------------------